Carpinello, J. (dissenting).
We respectfully dissent. First, viewed in a light most favorable to the People, the trial record *512persuades us that the unpreserved issue pertaining to the legal sufficiency of the evidence is without merit. Moreover, we take exception to the majority’s finding that defendant’s trial counsel was ineffective. We would therefore affirm defendant’s conviction on all counts.
Exceptionally strong circumstantial evidence was presented at trial establishing that defendant, angry over the breakup of his marriage, committed numerous acts of vandalism against his ex-wife and her mother during a 12-week period in 2006 (defendant’s ex-wife, along with their three young children, lived in the mother’s home). According to testimony, on several occasions in the middle of the night, someone twice entered their locked garage slashing tires and scratching a vehicle, sprayed-painted obscenities on the garage door, smashed the ex-wife’s bedroom window as she slept and cut wires to the house. Testimony further established that there were burn marks on the outside of the garage one particular morning. According to the ex-wife, defendant told her that these events “would stop” and he would leave her alone if she broke up with her then current boyfriend.
During this same time period, defendant told his roommate, Donald Palmer, of his desire “to do things to [his ex-wife’s] home” in retaliation for her relationship with another man even though “the children were in there.” Defendant shared his plans to spray paint obscenities on the house—indeed Palmer was with him when he purchased the spray paint—to cut the wires to her house and to burn it down. Defendant also shared his desire to murder his ex-wife and blame it on the “Mafia.” According to Palmer, after defendant would state his intention to commit certain acts against his ex-wife, he would leave the house alone at night clad in camouflage, only to return home in the wee hours of the morning. Palmer would later learn that such acts took place. Defendant confessed to Palmer that he spray-painted the house and slashed the tires. There was also strong evidence establishing that, during this very same time period, defendant had nonconsensual sexual contact with Palmer’s girlfriend (hereinafter the victim), a troubled 17 year old who was no longer living with her parents because of problems and was therefore staying with Palmer at defendant’s house. Notably, Palmer, in addition to providing highly relevant testimony about the acts committed against defendant’s ex-wife and her mother, provided highly relevant testimony about the acts committed against the victim.
With this backdrop, we address first the issue of whether the evidence at trial was legally sufficient to support the charges of *513rape in the first degree and criminal sexual act in the first degree against the victim. The majority finds that the element of forcible compulsion was not established by the People to support either charge. Viewing the evidence at trial most favorable to the People and considering whether a rational juror could have concluded that all elements of these crimes were established beyond a reasonable doubt (see People v Cahey, 85 NY2d 417, 421 [1995]), we are satisfied that all such elements, including forcible compulsion, were so established.
The subject charges arise out of the same incident. Testimony established that one evening while the victim was at defendant’s home, she drank an entire bottle of alcohol that had been provided to her by him. She was highly intoxicated and physically ill when defendant began touching her sexually. According to her testimony, she repeatedly protested his efforts to sodomize her and to have intercourse with her but he continued to do so. The victim repeatedly acknowledged that the incident was “forced” sexual intercourse. Notably, Palmer testified that he heard the victim’s screams of protest during this incident and ultimately came to her assistance.
As noted by this Court, “[t]he element of forcible compulsion is examined through the state of mind produced in the victim, and relevant factors include the age of the victim, the relative size and strength of the defendant and victim, and the nature of the defendant’s relationship to the victim” (People v Val, 38 AD3d 928, 929 [2007], Iv denied 9 NY3d 852 [2007] [quotation marks and citation omitted]; see People v Davis, 21 AD3d 590, 591-592 [2005]). Here, the victim was a troubled 17-year-old girl who, at the time of the subject incident, was highly intoxicated and physically ill. While the record does not reveal her size, the jury was obviously able to take note of same, as well as her general demeanor.1 Defendant, on the other hand, was described as a “[p]retty strong guy,” was 38 years old, six feet tall and weighed 195 pounds. Significantly, according to the victim, during the relatively short period of time that she resided in defendant’s home, she witnessed his violent temper and heard him threaten to kill himself. She also heard defendant state that he burned down a building, that he hated his ex-wife, that he wished his ex-wife were dead and that “[h]e wished something would happen to her.” She further testified that defendant would get “really mad” when she would not do what he wanted, that she was scared of him and that he was “mean” (cf. People v Fuller, 50 AD3d 1171, 1175 [2008]).
*514While the majority correctly asserts that defendant’s threat to kick the victim out of his home if she did not engage in sexual acts with him did not constitute a threat that put her in fear of injury or death, this threat does establish his position of dominance and authority over her, which is certainly a relevant factor in considering the issue of forcible compulsion (see People v Beecher, 225 AD2d 943, 945 [1996]). Given the victim’s account of what transpired, her highly intoxicated state, her provoked screams which were heard by Palmer, her stated fear of defendant, her age and stature as compared to his and defendant’s position of dominance over her, we are satisfied that there exists a valid line of reasoning and permissible inferences which could lead a rational jury to conclude, as this one obviously did, that defendant committed the acts of sexual intercourse and oral sexual contact by means of forcible compulsion (see People v Brown, 39 AD3d 886, 888 [2007], Iv denied 9 NY3d 873 [2007]; People v Val, supra; People v Fleegle, 20 AD3d 684, 687 [2005], Iv denied 5 NY3d 828.[2005], cert denied 547 US 1152 [2006]; People v Oglesby, 12 AD3d 857, 859-860 [2004], Iv denied 5 NY3d 792 [2005]; People v Stephens, 2 AD3d 888, 889 [2003], Iv denied 2 NY3d 746 [2004]; People v Black, 304 AD2d 905, 908 [2003], Iv denied 100 NY2d 578 [2003]; People v Smith, 302 AD2d 677, 679 [2003], Iv denied 100 NY2d 543 [2003]; People v Sehn, 295 AD2d 749, 750-751 [2002], Iv denied 98 NY2d 732 [2002]; People v Jackson, 290 AD2d 644, 646 [2002], Iv denied 98 NY2d 711 [2002]; People v Richardson, 284 AD2d 920, 921 [2001]; People v Bailey, 252 AD2d 815, 816-817 [1998], Iv denied 92 NY2d 922 [1998]; People v Beecher, supra).
Likewise, viewing the evidence most favorable to the prosecution, we find a rational juror could have concluded that it was legally sufficient to establish all of the elements of the aggravated sexual abuse in the fourth degree charge, particularly the disputed element of physical helplessness. Notably, “[t]he state of the victim’s physical helplessness at any given moment is largely a question of fact” for the jury (People v Teicher, 52 NY2d 638, 649 [1981]). The victim’s testimony on this particular count established that on another occasion during the time period she resided with defendant, she was again highly intoxicated and physically ill as a result of drinking almost an entire bottle of alcohol. In her highly intoxicated state, she “ended up” in defendant’s bedroom with no recollection as to how she got there. At this time, defendant forcibly placed a vibrator into her vagina.
Her testimony makes clear that she did not initially protest this act because of her physical condition, that is, because she *515was so intoxicated and did not feel well. Significantly, she acknowledged that she was so sick from drinking that she did not “feel like” fighting defendant, a clear indication of physical helplessness in our opinion or, at the very least, a permissible inference of same. Thus, even though, as noted by the majority, the victim eventually communicated an unwillingness to defendant, a clear permissible inference exists that she was physically helpless at the time of the act because of the effects of alcohol such that this conviction was based upon legally sufficient evidence (see People v Himmel, 252 AD2d 273, 275-275 [1999], Iv denied 93 NY2d 899 [1999]). Stated otherwise, “the trier of fact was entitled to infer that she lacked capacity to consent to the original touching because of her generally weakened condition [from the effects of being highly intoxicated and ill]” (People v Teicher, 52 NY2d at 646).
As to the issue of trial counsel’s effectiveness, we find that counsel, in the face of strong evidence of guilt, pursued a cogent defense which, significantly, was partially successful.2 In fact, trial counsel obtained an acquittal on nearly one third of the counts against defendant, including the more serious charges of criminal sexual act in the first degree, arson in the second degree and reckless endangerment in the first degree. As to those counts stemming from the acts against his ex-wife and her mother, trial counsel repeatedly highlighted the lack of any direct evidence linking defendant to these crimes, elicited testimony that arson was committed on their property after defendant was incarcerated and suggested the motive of others to commit the charged acts. With respect to those counts stemming from conduct pertaining to the victim, trial counsel highlighted conceded consensual sexual acts between them, highlighted significant inconsistencies between the victim’s testimony and that of Palmer on key events and otherwise made reasonable attempts to undermine her credibility. Trial counsel also effectively highlighted the complete dearth of physical evidence substantiating a count of the indictment charging him with criminal sale of a controlled substance in the third degree, and defendant was acquitted of this charge as well.
Notwithstanding, the majority claims that numerous errors on the part of trial counsel, considered cumulatively, deprived defendant of meaningful representation. We cannot agree. Trial counsel had no duty to make an opening statement (see CPL 260.30 [4]; see generally People v Rojas, 97 NY2d 32, 38 [2001]) *516and the only two witnesses for whom he had no questions were auto body employees who repaired the vandalized vehicles and who thus had no relevant information to promote the defense strategy. Thus, the permissible decisions to waive opening statement and forgo these cross-examinations cannot fairly be characterized as “errors” on his part or indications of ineffectiveness.
Additionally, we find nothing “cursory [or] unorganized” about trial counsel’s closing statement. Consistent with the defense theory as to those charges relating to the victim, trial counsel pointed out inconsistencies in testimony, pointed out the lack of direct evidence pertaining to the drug charge (defendant was acquitted of this count), questioned whether any act of the sexual contact was nonconsensual since the victim admitted during her testimony that she was willing to do certain acts (defendant was acquitted of that count of the indictment alleging that he forced the victim to perform oral sex on him) and highlighted the lack of evidence of a “forceful threat” against her to establish rape. As to those charges against his ex-wife, and again consistent with the defense theory, trial counsel pointed out the lack of any eyewitness placing him at the scene, pointed out the lack of physical evidence connecting him to these crimes, questioned defendant’s ability to carry out the crimes in the manner described by Palmer and pointed out that another fire was set on the property after his incarceration (defendant was acquitted of arson, reckless endangerment and endangering the welfare of a child, which were all based on allegations of burn marks found on the house prior to his incarceration).
While trial counsel sought, but apparently never pursued, a Molineux hearing, the primary bad act evidence that came out at trial concerned defendant’s prior threats against his ex-wife. In our view, these threats were highly relevant to circumstantially prove defendant’s motive and intent to commit the charged crimes against her and also highly relevant to establish the victim’s reasonable fear of him vis-a-vis the forcible compulsion element of two of the charged crimes, with the probative value outweighing the potential for prejudice (see People v Molineux, 168 NY 264, 293 [1901]; see e.g. People v Laviolette, 307 AD2d 541, 542-543 [2003], Iv denied 100 NY2d 643 [2003]; People v Cobenais, 301 AD2d 958, 962 [2003], Iv denied 99 NY2d 653 [2003]; People v Jones, 289 AD2d 1010 [2001], Iv denied 97 NY2d 756 [2002]; People v Martin, 245 AD2d 833, 833-834 [1997], Iv denied 92 NY2d 856 [1998]; People v Johnson, 277 AD2d 702, 705 [2000], Iv denied 96 NY2d 831 [2001]; People v *517Saunders, 210 AD2d 164 [1994], Iv denied 84 NY2d 1038 [1995]). Any chance in successfully excluding these prior threats was minimal. To be sure, while trial counsel was indeed “remiss” in his handling of the evidence concerning defendant’s prior bad acts and his representation of defendant was not “error-free” (People v Echavarria, 53 AD3d 859, 864 [2008]), when viewed in the totality of the circumstances and noting the high burden on counsel to demonstrate the claim (see People v Flores, 84 NY2d 184, 189 [1994]), we cannot conclude that any act or omission on his part, viewed in insolation or cumulatively, so prejudiced defendant’s right to a fair trial that he did not receive meaningful representation (see People v Benevento, 91 NY2d 708, 713-714 [1998]; People v Echavarria, supra).3 “[T]he standard is whether defendant was provided a fair trial, not a perfect one” (People v Wright, 5 AD3d 873, 877 [2004], Iv denied 3 NY3d 651 [2004]). To this end, we find it noteworthy that trial counsel was an experienced defense attorney—indeed he was the Chief Public Defender in the county—and that, at the conclusion of the trial, County Court, sua sponte, “complimented] both attorneys for preparing for the trial and presenting their evidence and conducting themselves in a very admirable fashion.”4 Thus, defendant’s convictions should be affirmed in every respect.
Spain, J., concurs.
Ordered that the judgment is reversed, on the law and as a matter of discretion in the interest of justice, dismiss counts 1, 4 and 6 of the indictment, and matter remitted to the County Court of Washington County for a new trial on counts 2, 3, 7, 9, 10, 11, 12 and 13 of the indictment.

. During summation, the prosecutor noted the jury’s “chance to see [the victim]” and went on to describe her as a sad child with low self-esteem.


. Tellingly, the jury reached its verdict—finding defendant guilty of 11 counts of the indictment and not guilty of five counts—in less than 2V2 hours with no requests of any kind.


. With respect to trial counsel’s failure to request a limiting instruction regarding testimony of his prior threats, this Court has noted that “the failure to make [such] request could have been a strategic decision to avoid highlighting that testimony” (People v Cherry, 46 AD3d 1234, 1238 [2007], Iv denied 10 NY3d 839 [2008]).


. The majority argues that trial counsel was deficient for failing to request a severance of the charges in the indictment. We are compelled to note that defendant’s appellate counsel, despite filing a 105-page brief and 24-page reply brief, does not even raise this claim. This Court does not ordinarily raise and consider issues not briefed by the parties and we would not do so here.